Citation Nr: 0201767	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-05 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
April 1947 and from January 1949 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, holding the veteran incompetent from January 26, 
2001.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.353(a) 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Before addressing the veteran's claim, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The veteran was 
advised, by virtue of a detailed statement of the case (SOC), 
and supplemental statement of the case (SSOC), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the SOC and SSOC 
issued by the RO clarified what evidence would be required to 
establish competency for VA purposes.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Furthermore, in 
the June 2001 SSOC, the RO advised the veteran that his claim 
had been reviewed under the new VCAA guidelines.  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Moreover, neither the Statement 
of Accredited Representative in Appealed Case, presented to 
the RO by the veteran's representative in November 2001, nor 
the Appellant's Brief, submitted to the Board by the 
representative in December 2001, has identified any 
additional evidence which should be obtained in this case.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA psychiatric examination 
afforded to the veteran in June 2001, described in detail 
below, satisfied this obligation.  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim of whether he is 
competent for VA purposes.

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Of 
necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The veteran is service connected for schizophrenic reaction, 
paranoid type, and has been evaluated at 70 percent under the 
VA Schedule for Rating Disabilities, effective from April 1, 
1967.  He has been in receipt of compensation for a total 
(100 percent) rating based upon individual unemployability 
due to service-connected disability, also since April 1967.

In January 2001, the veteran submitted a written statement to 
the RO in which he requested VA assistance to assign a 
fiduciary to handle his VA compensation, and said that he was 
waiving his due process rights as to this matter.  He further 
requested that a VARO staff member or a public fiduciary be 
assigned to manage his finances.  At that time, the veteran 
also submitted a January 2001 statement from his VA attending 
psychiatrist, who said the veteran was requesting that a 
fiduciary be assigned to handle his VA compensation as soon 
as possible.  The VA psychiatrist stated that, in "light of 
his current history of psychological disturbances, compulsive 
gambling and poor judgement [sic] resulting in legal 
difficulties[, the veteran] requires assistance."  The VA 
physician said that, in light of the "severity of 
complications that have occurred in spite of supportive 
family, this physician recommends that" the RO consider 
assignment of a public fiduciary.

Later that same month, the RO issued a rating decision in 
which it determined that the veteran was not competent to 
handle disbursement of funds.  The veteran was so notified, 
and the RO then took action, in March 2001, to cancel direct 
deposit of the veteran's monthly compensation checks.  The RO 
selected a licensed fiduciary, Southwest Fiduciary, Inc., as 
the payee and legal custodian of the veteran's compensation 
checks, to assist the veteran in managing his VA-derived 
assets.  Southwest Fiduciary contacted the veteran by letter 
in April 2001, to advise him of the appointment and arrange 
for establishing a monthly budget.  That same month, the 
veteran filed a notice of disagreement with the RO's January 
2001 determination.

In June 2001, the veteran, who was noted to be 72 years old, 
underwent a VA psychiatric examination to determine his 
competency.  According to the lengthy examination report, a 
history of the veteran's illness reflects the January 2001 
statement from his VA treating physician, noted above, and 
that the treating physician said that a neuropsychological 
evaluation had been ordered to evaluate competency.  At the 
current VA examination, the veteran reported that he had 
"never been in financial trouble prior to this."  However, 
the VA examiner said that appeared to be inconsistent with 
documentation from the medical record.  The veteran reported 
that, after his problems with finances, he gave power of 
attorney to his spouse in January 2001, after filing for 
bankruptcy some time between October and December 2000.  The 
veteran reported that a fiduciary was assigned, other than 
his wife, and that he was upset with that action.  Further, 
the veteran reported, in relation to his financial concerns, 
that "I got took every way you can by my own son."  The 
veteran denied any significant gambling behavior on his own 
part and attributed his problems to the money given to his 
son.  He stated that he gave the money to the son and the son 
misused it.  He reported "they had me tied up in such a 
mess."  He also reported that, in the past, people who owed 
him money had "disappeared".  This occurred somewhere 
around 1987 or 1988.  More recently, he reported having lost 
$46,000.  When asked what he could do to prevent this from 
happening again, the veteran reported "wise up, wake up, 
straighten up."  The veteran did not articulate a more 
specific plan to avoid future financial difficulties.  He 
reported working with an attorney regarding bankruptcy 
issues. 

Further, the veteran described generalized feelings that 
there was a conspiracy regarding Indian gaming, the 
syndicate, and politicians in Arizona and attributed some of 
his problems to these three factors.  When the VA examiner 
specifically asked how much money the veteran lost on 
gambling last year, he said "not more than $200."  The 
veteran also reported that his sleep was poor and attributed 
his poor sleep to chronic pain.  He denied any suicidal 
ideation.  

According to the VA examination report, a review of medical 
records from the Phoenix VA Medical Center indicated that the 
veteran was hospitalized in July 2000, and medical record 
documentation from that stay by Dr. R. indicates "45,000 in 
debt due to gambling."  A discharge diagnosis by the 
veteran's treating psychiatrist, dated January 8, 2001, 
diagnosed obsessive compulsive disorder at Axis I, and noted 
financial difficulties at Axis IV.  Most recently, medical 
records from Dr. S., dated May 21, 2001, indicate that the 
veteran had problems gambling large amounts of money, had 
wanted to mortgage his home to pay his debts off, and that 
his wife did not agree with this plan.  Dr. S. also indicated 
that the "vet had gone through the same scenario several 
times before."  Dr. S. said that "after a period of 6 
months to 1 year with no gambling it might be reasonable to 
try to get [the veteran] be his own payee again."

In addition, the VA examination report documents that the 
veteran was living with his wife of forty-eight years and 
that he stated, "I've got a very good wife."  There was no 
change in the veteran's work status; it was noted that he had 
been rated on the basis of individual unemployability since 
1967.  The veteran described his current relationship with 
his son as being that the son still lived at home with him, 
and asked for money, despite the fact that the veteran told 
his son "don't ever ask me again for money."  The veteran 
said he had not given any money away for the last five or six 
months.  He was somewhat vague about the specific details.  
The veteran denied a history of alcohol and substance use.

Findings on mental status examination revealed that the 
veteran's immediate and recent memory was good.  His speech 
was normal for the most part, but vague in some areas, and 
his thought process production was spontaneous and abundant.  
His continuity of thought contained some rambling.  However, 
the examination report noted that the veteran could be goal 
directed and relevant when restructured by the examiner.  The 
veteran's thought content contained some mild preoccupation 
with the past, and he exhibited no suicidal or homicidal 
ideation.  There were no ideas of reference or feelings of 
unreality.  The veteran did express a generalized feeling 
that his problems were brought upon him by others.  His 
abstract ability was concrete and his concentration was good.  
He was able to compute 10 percent of 150 accurately in his 
head.  His mood on examination, by his self-report, was "I 
don't feel good."  The VA examiner evaluated the veteran's 
mood as euthymic, and his range of affect as broad.  The 
veteran was alert, responsive, and cooperative.  His judgment 
and insight were intact.  Under Axis I, the diagnoses were 
schizophrenia, paranoid type, and pathological gambling and, 
at Axis IV, financial bankruptcy was noted.  The examiner 
assigned a score of 50 on the Global Assessment of 
Functioning (GAF) scale.  

Finally, as to the issue of competency, the VA examiner 
commented that the veteran's self-report was inconsistent 
with the medical record documentation regarding his gambling 
activities, and it was unclear when the veteran had last 
gambled.  According to the VA physician, it was clear that 
the veteran had a history of compulsive gambling, and the 
consequences of this gambling behavior were continued 
financial difficulties.  The examiner concluded that, in view 
of the veteran's history of compulsive gambling, as 
documented in the medical record by Dr. S., who reported that 
"the veteran has gone through the same scenario several 
times before", continued oversight of the veteran's finances 
until a lengthier period of abstinence from gambling has been 
clearly documented and demonstrated would be in the veteran's 
best interest.  The VA physician opined that the veteran was 
not currently competent for VA purposes.

III.  Legal Analysis

Mental incompetency is defined by regulation as pertaining to 
a person "who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affaires, 
including disbursement of funds without limitation."  
38 C.F.R. § 3.353(a) (2001).  Rating agencies are authorized 
to make official determinations of incompetency and 
competency for the purpose of existing laws, regulations, and 
VA instructions.  38 C.F.R. § 3.353(b).

In addition, 38 C.F.R. § 3.353(e) provides:  "Whenever it is 
proposed to make an incompetency determination, the 
beneficiary will be notified of the proposed action and of 
the right to a hearing as provided in [38 C.F.R.] § 3.103.  
Such notice is not necessary if the beneficiary has been 
declared incompetent by a court of competent jurisdiction or 
if a guardian has been appointed for the beneficiary based 
upon a court finding of incompetency.  If a hearing is 
requested it must be held prior to a rating decision of 
incompetency.  Failure or refusal of the beneficiary after 
proper notice to request or cooperate in such a hearing will 
not preclude a rating decision based on the evidence of 
record."

In this case, the veteran argues that his paranoid 
schizophrenia is essentially under control and that, 
therefore, he should be permitted to manage his own funds.  
This lay assertion is not competent medical evidence.  Zang 
v. Brown, 8 Vet. App. 246 (1995); see also Moray v Brown,  5 
Vet. App. 211 (1993); Espiritu v. Derwinski,  2 Vet. App. 492 
(1992).  A layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998). 

A review of the record reveals that the veteran has submitted 
numerous contention statements regarding his assertions of 
competency.

While there was not clear and convincing evidence of 
incompetency of record at the time of the RO decision in 
January 2001, there was a definitive opinion of incompetency 
from a responsible medical authority.  See January 2001 
statement from VA psychiatrist.  Subsequently dated competent 
medical evidence, including the most recent VA psychiatric 
opinion, rendered in June 2001, clearly concludes that the 
veteran is incompetent.  

The report of the veteran's treating VA psychiatrist in 
January 2001 shows that, despite the veteran's supportive 
family, in the medical specialist's opinion, the veteran did 
not have the presence of mind or the mental capacity to 
conduct business and financial transactions due to his 
current history of psychological disturbances, compulsive 
gambling, and poor judgment that resulted in legal 
difficulties.  Furthermore, the comprehensive report of the 
VA examiner in June 2001 shows that the veteran's history of 
compulsive gambling was documented in the medical record, as 
noted by Dr. R. who reported "45, 000 in debt due in 
gambling" and by Dr. S. who said that "the veteran has gone 
through the same scenario several times before".  The VA 
examiner concluded that, based upon his personal observation, 
examination of the veteran, and a review of his VA medical 
records, it was evident that the veteran was not capable of 
managing his VA funds.

There are opinions from VA psychiatrists in the record.  One 
is from the veteran's VA treating physician and one opinion 
is from the recent VA examiner.  Both opinions weigh in favor 
of a finding of incompetency.  The recent VA examiner also 
had the advantage of having the veteran's psychiatric history 
available for review in order to reach a complete conclusion, 
although the veteran's treating VA physician was most likely 
to have also had the opportunity to review his psychiatric 
history.  As noted above, the recent VA examination report 
reflects that, although the veteran reported losing not more 
than $200 in gambling last year, when hospitalized by VA in 
July 2000, he told Dr. S. that he had $45,000 in debt due to 
gambling.  The veteran also reported generalized feelings 
that there was a conspiracy regarding Indian gaming, the 
syndicate, and politicians in Arizona, and blamed some of his 
problems on these factors.  In fact, in a May 2001 record 
entry, Dr. S. noted that the veteran had problems gambling 
large amounts of money, had wanted to mortgage his home to 
pay his debts, and that his wife disagreed with his doing 
that.  According to Dr. S., the veteran had gone through the 
same scenario several times before.  In Dr. S's. opinion, 
"after a period of 6 months to 1 year with no gambling it 
might be reasonable to try to get [the veteran] to be his own 
payee again."  In sum, two physicians, Drs. R., and S., have 
noted that the veteran has a history of compulsive gambling, 
and three physicians, including the recent VA examiner, the 
veteran's treating VA psychiatrist, and Dr. S. agree that, in 
light of that history as documented in the medical records, 
the veteran is not currently competent for VA purposes.

In view of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
lacks the mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation.  
There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of reasonable doubt.  Therefore, 
the veteran remains incompetent for VA purposes.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.353(a).


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

